June 15, 2007


Mr. J. A. (Tony) Canales
Canales & Simonson, P.C.
P.O. Box 5624
Corpus Christi, TX 78465-5624


Mr. Michael B. Hughes
McLeod Alexander Powel & Apffel, P.C.
P.O. Box 629
Galveston, TX 77553


Mr. Michael R. Klatt
Clark Thomas & Winters
P. O. Box 1148
Austin, TX 78767-1148


Mr. O. C. Hamilton Jr.
Atlas & Hall, LLP
P. O. Box 3725
McAllen, TX 78502-3725


Mr. R. Bruce Hurley
King & Spalding LLP
1100 Louisiana, Ste. 4000
Houston, TX 77002


Mr. Edward M. Carstarphen
Ellis, Carstarphen, Dougherty & Goldenthal, PC
5847 San Felipe, Suite 1900
Houston, TX 77002


Mr. Ricardo G. Cedillo
Davis, Cedillo & Mendoza, Inc.
755 E. Mulberry Ave., Suite 500
San Antonio, TX 78212-3135


Mr. Robert G. Newman
Fulbright & Jaworski L.L.P.
300 Convent Street, Suite 2200
San Antonio, TX 78205-3792


Mr. Robert Scott
Abrams Scott & Bickley, L.L.P.
700 Louisiana, Suite 4000
Houston, TX 77002-2727


Mr. Walter J. Passmore
The Passmore Law Firm
P. O.  Drawer 3187
McAllen, TX 78502


Ms. Sandra Thourot Krider
Edwards Burns & Krider LLP
1000 Louisiana, Suite 1300
Houston, TX 77002


Mr. Robert Alan York
Godwin Pappas Ronquillo LLP
5 Houston Center
1401 McKinney Street, Suite 2700
Houston, TX 77010



Mr. Dennis C. Reich
Reich & Binstock, L.L.P.
4265 San Felipe, Suite 1000
Houston, TX 77056


Mr. Ramon Garcia
Law Offices of Ramon Garcia, P.C.
222 West University Drive
Edinburg, TX 78539

Mr. Jose E. Garcia
Garcia & Villarreal, LLP
4311 N. McColl
McAllen, TX 78504


Mr. Michael J. Mazzone
Haynes and Boone, LLP
One Houston Center
1221 McKinney, Suite 2100
Houston, TX 77010

Mr. Norton A. Colvin Jr.
Rodriguez Colvin, Chaney & Saenz, L.L.P.
P.O. Box 2155
Brownsville, TX 78522


Mr. Peter Thompson
Thompson & Reilley, P.C.
600 Travis, Suite 7350
Houston, TX 77002


Mr. David G. Oliveira
Roerig Oliveira & Fisher
855 W. Price Road, Suite 9
Brownsville, Tx 78520-8766


Mr. Reagan W. Simpson
King & Spalding LLP
1100 Louisiana Street, Suite 4000
Houston, TX 77002-5213

Mr. Richard L. Josephson
Baker Botts, L.L.P.
3000 One Shell Plaza
910 Louisiana Street
Houston, TX 77002

Mr. Robert L. Soza
Jackson Walker L.L.P.
112 E. Pecan Street, Suite 2400
San Antonio, TX 78205

Mr. Troy Ford
Beck, Redden & Sechrest
1221 McKinney, Suite 4500
Houton, TX 77010-2010


Ms. Julia W. Mann
Jackson Walker L.L.P.
112 East Pecan, Suite 2400
San Antonio, TX 78205


Honorable Mario E. Ramirez
332nd District Court
Hildago County Courthouse
100 N. Closner, 2nd Floor
Edinburg, TX 78539

Mr. George P. Powell
Hinojosa & Powell, P.C.
612 Nolana, Suite 410
McAllen, TX 78504-3089


Mr. Dwight E. Jefferson
Attorney at Law, P.L.L.C.
405 Main Street, Suite 950
Houston, TX 77002


Mr. Ramon Rosales Jr.
Law Office of Ramon Rosales, Jr.
1001 North Conway
Mission, TX 78572

RE:   Case Number:  04-1023
      Court of Appeals Number:  13-04-00491-CV
      Trial Court Number:  C-4885-99-F

Style:      IN RE  ALLIED CHEMICAL CORPORATION, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced  cause.   The  Motion  to  Lift  Stay  and  the  Second
Supplemental Motion to Lift Stay are  dismissed  as  moot.   The  Motion  to
Dismiss Mandamus Proceedings as Moot  is  denied.   The  stay  order  issued
March 28, 2005 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn|
|   |                 |
|   |Mr. Omar Guerrero|
|   |                 |
|   |Ms. Delia A.     |
|   |Spencer          |